UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

NOV 21 2002
Honorable Dennis Moore
House of Representatives
Washington, DC 20515-1603
Dear Congressman Moore:
In a letter concerning
you raised four questions
regarding the evaluation, transition and other requirements for children with disabilities in
secondary schools. We address each of your questions separately below as it relates to the
Individuals with Disabilities Education Act (IDEA), which this Office of Special Education
Programs (OSEP) is responsible for administering.
1. It seems that I n d i v i d u a l
Education Plan [Program] (IEP) did not lay the groundwork
for him to make a seamless transition from high school to college. How does the existing
IEP structure ensure that students are prepared for college?

One of the key purposes of the IDEA Amendments of 1997 was to "promote improved
educational results for children with disabilities through early intervention, preschool, and
educational experiences that prepare them for later educational challenges and employment."
(H. Rep. No. 105-95, p. 82 (1997); S. Rep. No. 105-17, p. 4 (1997)). Thus, throughout
preschool, elementary, and secondary education, the IEPs for children with disabilities must,
to the extent appropriate for each individual child, focus on providing instruction and
experiences that enable the child to prepare himself or herself for later educational
experiences and for post-school activities, including formal education, if appropriate,
employment, and independent living.
The regulations under Part B of the IDEA set forth specific requirements related to transition
planning and transition services that must be implemented by no later than ages 14 and 16.
These requirements focus on preparing students with disabilities for their move toward, and
life following, completion of high school. The Part B regulations at 34 C.F.R.
§300.347(b)(1) require that each student's IEP, beginning no later than age 14, include
specific transition-related content that focuses on the student's courses of study, and,
beginning no later than age 16, include a statement of needed transition services.
Specifically these regulations state:
Beginning at age 14 and younger if appropriate, and updated annually, each student's IEP
must include: "... a statement of the transition service needs of the student under the
applicable components of the student's IEP that focuses on the student's courses of study
(such as participation in advanced-placement courses or a vocational education
program)". 34 C.F.R. §300.347(b)(1)(i) (emphasis added).

400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
w'ww.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Congressman Dennis Moore
Beginning at age 16 (or younger, if determined appropriate by the IEP team), each
student's IEP must include: "... a statement of needed transition services for the student,
including, if appropriate, a statement of the interagency responsibilities or any needed
linkages." 34 C.F.R. §300.347(b)(2) (emphasis added).

Congressional Committee Reports on the IDEA Amendments of 1997 make clear that the
requirement added to the statute in 1997 that beginning at age 14, and updated annually, the
IEP include "a statement of the transition service needs" is "... designed to augment, and not
replace," the separate, preexisting requirement that the IEP include, "... beginning at age 16
(or younger, if determined appropriate by the IEP team), a statement of needed transition
services .... " H. Rep. No. 105-95, p. 102 (1997); S. Rep. No. 105-17, p. 22 (1997). As
clarified by these Reports, "The purpose of [the requirement in §300.347(b)(1)(i)] is to focus
attention on how the child's educational program can be planned to help the child make a
successful transition to his or her goals for life after secondary school." H. Rep. No. 105-95,
pp. 101-102 (1997); S. Rep. No. 105-17, p. 22 (1997).
"Transition services" is defined at 34 C.F.R. §300.29 to mean:
... a coordinated set of activities for a student with a disability that -- (1) Is designed
within an outcome-oriented process, that promotes movement from school to post-school
activities, including post-secondary education, vocational training, integrated
employment (including supported employment), continuing and adult education, adult
services, independent living, or community participation; (2) Is based on the individual
student's needs, taking into account the student's preferences and interests; and (3)
Includes -- (i) Instruction; (ii) Related services; (iii) Community experiences; (iv) The
development of employment and other post-school adult living objectives; and (v) If
appropriate, acquisition of daily living skills and functional vocational evaluation.
34 C.F.R. §300.29.
While §300.347(b)(1) requires that the IEP team begin by age 14 to address the student's
need for instruction that will assist the student to prepare for transition, §300.347(b)(2)
requires that by the time the student turns 16, the IEP must include a statement of needed
transition services under §300.347(b)(2) that includes a "coordinated set of activities ...
designed within an outcome-oriented process, that promotes movement from school to postschool activities.... " The type of activities is broadly defined under §300.29 and must be
individualized for each student. Thus, beginning by age 14, the IEP team, in determining
appropriate measurable annual goals (including benchmarks or short-term objectives) and
services for a student, not only must determine what instruction and educational experiences
will assist the student to prepare for transition from secondary education to post-secondary
life, but must include under §§300.29(ii)--(v): related services, community experiences,
employment experiences, other post-school adult living objectives, and, if appropriate,
acquisition of daily living skills and .functional vocational evaluations.

Page 3 - Congressman Dennis Moore
2. Upon entering college, d i d

not have the testing required to prove his needfor
accommodations or additional services in college. How often are secondary schools
required to provide testing? Are they required to provide testing at the request of the
parents?
Your inquiry asks about the requirements for evaluations and reevaluations of children with
disabilities under the IDEA when children are in high school. An "evaluation" under the
IDEA is defined as "procedures used ... to determine whether a child has a disability and the
nature and extent of the special education and related services that the child needs." 34
C.F.R. 9300.500(b)(2). An evaluation conducted by a high school under the IDEA is not
intended to determine whether a child is eligible for academic adjustments in college under
either Section 504 of the Rehabilitation Act or Title II of the Americans with Disabilities Act.
Evaluations and reevaluations under the IDEA are conducted to determine whether a child is
eligible for services under Part B of the IDEA. 34 C.F.R. §300.500(b)(2). Once a child is
receiving services under the. IDEA, under §300.536, each school district must ensure that the
IEP of each child with a disability is reviewed periodically, but no less than annually. In
addition, the school district must ensure under this regulation that a reevaluation is conducted
"if conditions warrant a reevaluation, or if the child's parent or teacher requests a
reevaluation, but at least once every three years." 34 C.F.R. §300.536(b). The information
obtained in an evaluation or reevaluation is integral to the determination of the special
education and related services (including transition services) a child needs under §300.346
and the child's educational placement under §300.552. If the child's parent requests a
reevaluation, the school must either: (1) conduct the reevaluation in conformance with 34
C.F.R. §9300.532 through 300.535; or (2) provide parents with written notice of the school's
refusal to conduct a reevaluation. 34 C.F.R. §300.503(a)(1)(ii). However, as you may know,
graduation with a regular high school diploma ends a student's eligibility for services under
Part B of the IDEA.
If a parent requests that a reevaluation or additional assessments be performed on his or her
child (for purposes other than determining continued eligibility of the child) and the public
agency refuses, the agency must provide notice to the parent under §300.503 that includes an
explanation of why the agency is refusing to conduct the reevaluation. The parent may
challenge the public agency's refusal to conduct the reevaluation by requesting a due process
hearing under 9300.507(a) and may also attempt to resolve the issue with the agency through
mediation under 9300.506(a). If the parent initiates a due process hearing, the parent or the
attorney representing the child also must provide notice to the public agency that describes
the nature of the problem. The parent may also file a State complaint under the procedures
described at §9300.660-300.662 if the parent believes that the action taken by the agency
violates a provision of IDEA or its implementing regulations.

3. Do high schools have the responsibility under the IDEA law to prepare students for college
by arranging testing required by the college?
Under the IDEA, the determination of what evaluations a child needs or are appropriate is an
individual one made by a group of individuals consistent with IDEA §§300.530-300.536. As

Page 4 - Congressman Dennis Moore
noted in response to question two above, parents of children with disabilities in high school
have the fight to request a specific assessment, as part of a reevaluation, if they believe it is
necessary to determine whether their child continues to have a disability under IDEA or to
identify the special education and related services (including transition services) their child
needs. There may be a difference of opinion as to whether additional data, assessments or
reevaluation's are necessary particularly if a child's continued eligibility under IDEA is not in
question. The denial of the parents' request for additional evaluation or assessments is
subject to the notice provisions and dispute resolution procedures are discussed in the
response to question two above.
Under §300.347(b), the IEP team must begin by age 14 to address the student's need for
instruction that will assist the student to prepare for transition and the IEP must include by
age 16 a statement of needed transition services under §300.347(b)(2) that includes a
"coordinated set of activities ..., designed within an outcome-oriented process, that
promotes movement from school to post-school activities .... (§300.29) Section
300.344(b)(3) further requires that, in implementing §300.347(b)(1), public agencies (in
addition to required participants for all IEP meetings), must also invite a representative of
any other agency that is likely to be responsible for providing or paying for transition
services. Thus, §300.347(b)(2) requires a broader focus on coordination of services across,
and linkages between, agencies beyond the SEA and LEA.
"

Under both the statute and the regulations, parents have the right to request an assessment, as
part of a reevaluation, to determine whether their child continues to have a disability under
IDEA. If the group reviewing the existing data does not believe additional data are needed to
determine a child's continued eligibility under IDEA, but the parents want additional testing
for reasons other than continued eligibility under IDEA, such as admission to college, the
denial of the parent's request would be subject to due process.
As stated earlier, graduation with a regular high school diploma ends a student's eligibility
for Part B services, and is, therefore, a change in placement requiring notice under §300.503
a reasonable time before the public agency proposes to graduate the student. The
requirements for transition planning and for reporting to parents regarding the progress of
their child, together with the notice to them regarding proposed graduation, are sufficient to
ensure that parents are appropriately informed to protect the rights of their child. The parents
have the option, as with any public agency proposal to change the educational program or
placement of a child with a disability, to seek to resolve a disagreement with the proposal to
graduate the student through all appropriate means, including mediation and due process
hearing proceedings.
While the requirements for transition planning and the availability of reevaluations and
procedural safeguards under the IDEA are all intended to help parents and schools assist an
individual child in transitioning beyond high school, there is no specific requirement under
the IDEA that high schools must arrange for all students with disabilities to be tested to
determine their eligibility to be considered students with disabilities in college.

Page 5 - Congressman Dennis Moore

4. What rights does h a v e
college education?

under the Americans with Disabilities Act with regard to his

OSEP is responsible for administering the IDEA. We have referred your question on the
Americans with Disabilities Act (ADA) to the:
U.S. Department of Education
Office for Civil Rights (OCR)
Customer Service Team
Mary E. Switzer Building
300 C Street, SW
Washington, D.C. 20202
1-800-421-3481
We enclose a copy of OCR's publication "Students with Disabilities Preparing for Postsecondary
Education: Know Your Rights and Responsibilities" released July, 2002, which may provide
you with basic information about rights under Section 504 of the Rehabilitation Act of 1983 and
Title II of the ADA. The web-site link is http://www.ed.gov/offices/OCR/transition.html. We
have asked OCR to respond directly to your question and you will receive their response under
separate cover.
Finally, with regard to your interest in the reauthorization of the IDEA, the Department of
Education (Department) takes the reauthorization process very seriously. In preparation for
IDEA reauthorization, the Assistant Secretary for Special Education and Rehabilitative Services
hosted many public forums designed to gather input regarding the reauthorization of the IDEA.
In addition, on January 10, 2002, the Department published in the Federal Register a notice
requesting written comments from the public on the IDEA to assist in preparing for the Act's
reauthorization. The President's Commission on Excellence in Special Education has issued its
report regarding recommendations for the reauthorization of the IDEA. As the Department
moves forward in the reauthorization process, it will take into consideration the comments
received, as well as the recommendations of the Commission. At this time, no decision has been
reached regarding recommendations that will be made concerning the reauthorization of IDEA.
We hope your questions about transition and evaluation requirements under the IDEA have been
addressed. Should h
a
v
e
further questions concerning special education
programming in the State of Kansas, the .following individual should be contacted:
Ms. Zoann Torrey
Team Leader, Student Support Services
Kansas State Department of Education
120 SE 10th Avenue
Topeka, Kansas 66612-1182
(785) 291-3097
ztorrey@ksde.org

Page 6 - Congressman Dennis Moore
If you have further questions, please do not hesitate to contact me or Dr. JoLeta Reynolds at

(202) 205-5507.
Sincerely,

Stephanie S. Lee
Director,
Office of Special Education Programs
cc: Ms. Zoann Torrey

